Citation Nr: 1039365	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk







INTRODUCTION

The Veteran served on active duty from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

The Veteran's current PTSD is shown by the evidence to be 
causally linked to stressors and events that occurred in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309,  
3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  
Pertinent Laws and Regulations

Service connection may be granted for disability resulting  from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303  (2010).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evaluation, between current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement as to 
the occurrence of the claimed stressor.  See Doran v.  Brown, 6 
Vet. App. 283, 288-89 (1994).  The veteran's testimony alone 
cannot establish the occurrence of a non- combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  Furthermore, an 
opinion by a medical health professional based on post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as 
follows.  If a stressor claimed by a veteran is related to that 
veteran's fear of hostile military or terrorist activity, and a 
VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted) confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor."  [F]ear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho- 
physiological state of fear, helplessness, or horror.  See 75  
Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).   

Analysis

The Veteran contends that he currently suffers from PTSD as a 
result of three specific and stressful incidents that he 
encountered while serving in Vietnam for two years and four 
months with the 14th Signal Company, 37th Signal Battalion (as 
listed on his DD-214), and the 63rd Signal Company, First 
Platoon, 1st Signal Brigade (as listed on his claims form).  
Specifically, the Veteran alleged that while serving in Vietnam 
and stationed at Camp Evans, 25 miles south of DMZ, that he 
experienced a rocket attack that hit the mess hall killing six or 
seven men from Aviation Co. Personnel.  The Veteran stated that 
he was located 100-150 feet from impact and that he rendered aid 
to those with less catastrophic injuries in attempts to stop 
their bleeding.  The Veteran remembers men with missing arms, 
their guts blown out and screaming, and that the building was 
destroyed.

The Veteran further indicated that on a separate occasion in 
September of 1970, he was stationed at Camp Carol where the 5th 
Mechanized Infantry was stationed and overrun the day before the 
Veteran's arrival.  The Veteran reported that he assisted in 
cleaning up the aftermath of the attack where six men were 
killed, and more than thirty men were wounded.  

Also, on Thanksgiving Day, November 23, 1970, at 4:30p.m., the 
Veteran indicated that rockets hit the base at Camp Evans where 
he was located, and the 1st Sergeant of the 63rd Signal Co. was 
fragged.

The Veteran's DD Form 214 shows that he received training as a 
switchboard operator and had over a year of service in Indochina.

With the exception of an Army Reserve medical examination from 
July 1976, the Veteran's service personnel records and service 
treatment records appear to be missing.  A note in the record 
indicates that his records were charged out in May 2002 and have 
not since been returned to the files area.  The file has been 
flagged for notification once returned and the RO requested any 
records that the Veteran might have in his possession.  In 
correspondence dated January 2008, the Veteran indicated that he 
was not in possession of any of his service personnel or service 
treatment records.

The July 1976 reserve medical examination mentioned above does 
not document any complaints or findings of PTSD.  The Board 
notes, however, that when records in government custody are lost 
or destroyed, VA has a heightened duty to consider the benefit of 
doubt doctrine, to assist the claimant in developing the claim, 
and to explain its decision. See Russo v. Brown, 9 Vet, App. 46, 
51 (1996). However, the threshold for allowance of a claim is not 
lowered and the need for probative medical nexus evidence 
causally relating a current disability to service is not 
eliminated.

Following his discharge from service, the Veteran was first 
diagnosed with PTSD at an October 2006 private psychiatric 
evaluation.  This licensed psychologist stated that during the 
Veteran's tour of duty in Vietnam, he was exposed to multiple 
life threatening dangers to himself and witnessed death and 
injuries to others.  The psychologist further stated that the 
Veteran experiences sleep disturbances which prevent him from 
sleeping with his significant other, significant issues in his 
intimate relationships, social isolation, ritualistic behavior, 
and poor interpersonal symptoms as a residual of his war 
experiences.  The psychologist also reported that for the last 
14-16 years, the Veteran has retreated from his vocational 
pursuits because of his inability to integrate mature conflict 
resolution and an inability to work effectively with others.  On 
this occasion, the Veteran was assessed with a Global Assessment 
of Functioning (GAF) score of 40.

In November 2008, the Veteran submitted newspaper articles and an 
except from a book documenting that his base, in fact, came under 
attack during his military service, and that further verify and 
describe the Veteran's claimed stressors.

After review, the Board observes that the Veteran's claimed in- 
service stressors are in accord with the places, types, and 
circumstances of his service in Indochina, as  noted in the DD 
Form 214.  See 38  U.S.C.A. § 1154(a).  Thus, the Board finds 
that the objective evidence tends to corroborate the Veteran's 
in-service  stressors.  Furthermore, the private treatment record 
provides a diagnosis of PTSD related to his in-service stressors.  
In addition, the Veteran is shown to have a current disability 
which is linked to his military service through competent medical 
evidence of record, to incidents that he experienced during his 
military service in Vietnam.  Resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection for 
PTSD is warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102  (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


